Matter of Damien M. (Kimberly D.) (2017 NY Slip Op 07081)





Matter of Damien M. (Kimberly D.)


2017 NY Slip Op 07081


Decided on October 6, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


1136 CAF 15-02087

[*1]IN THE MATTER OF DAMIEN M. GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; KIMBERLY D., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


KELIANN M. ARGY, ORCHARD PARK, FOR RESPONDENT-APPELLANT.
CHARLES N. ZAMBITO, COUNTY ATTORNEY, BATAVIA (PAULA A. CAMPBELL OF COUNSEL), FOR PETITIONER-RESPONDENT.
PAMELA THIBODEAU, ATTORNEY FOR THE CHILD, BUFFALO. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered November 2, 2015 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent had neglected the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Kaylee D. (Kimberly D.) ([appeal No. 1] ___ AD3d ___ [Oct. 6, 2017]).
Entered: October 6, 2017
Mark W. Bennett
Clerk of the Court